In a proceeding to construe the residuary clause of the decedent’s will, the executor appeals, as limited by his brief, from so much of a decree of the Surrogate’s Court, Kings County, dated December 27, 1968, as directs payment out of the estate of stated respective amounts to respondent Vosseler for services rendered as Referee in the proceeding and to respondents Kaplan and Eisenberg for services rendered therein as special guardians. Decree modified, on the law and the facts and in the exercise of discretion, by reducing the allowance of $4,500 to respondent Vosseler to $3,000, by reducing the allowance of $4,000 to respondent Kaplan to $2,750, and by reducing the allowance of $3,000 to respondent Eisenberg to $2,000. As so modified, decree affirmed insofar as appealed from, without costs. In our opinion, the respective allowances to respondents were excessive and should be reduced as above directed (cf. Matter of Lorillard, 33 A D 2d 572; Matter of Lipsit, 21 A D 2d 509, 515; Matter of Rich, 8 A D 2d 730; Matter of Wade, 270 App. Div. 712, 731, affd. 296 N. Y. 244). Rabin, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.